Citation Nr: 0935047	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine for the 
period prior to March 24, 2009, and in excess of 20 percent 
for the period thereafter.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee operation with degenerative changes.  

3.  Entitlement to an initial rating in excess of 10 percent 
for recurrent subluxation of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 
1964 to August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  This issue was previously 
remanded by the Board in December 2008 for further 
development.  As will be discussed in more detail below, the 
Board finds that the agency of original jurisdiction (AOJ) 
substantially complied with the December 2008 remand orders 
and no further action is necessary in this regard.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  

The issue of entitlement to a higher initial rating for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  Residuals of a left knee operation with degenerative 
changes is manifested by X-ray evidence of degenerative joint 
disease; pain on range of motion with flexion limited to no 
more than 90 degrees and full extension to zero degrees; and 
painful movement, fatigability, weakness, and flare-ups, 
without evidence of malunion or nonunion of the tibia and 
fibula or left ankle impairment related to the left knee 
disability, resulting in no more than slight knee impairment.

2.  Recurrent subluxation of the left knee is manifested by 
subjective complaints of frequent giving away, swelling, 
effusion, instability, and episodes of locking, dislocation, 
and subluxation, with crepitation, clicks or snaps, and 
grinding, without objective evidence of instability, patellar 
or meniscus abnormality, or tendon or bursae abnormality, 
resulting in no more than slight subluxation.

3.  The Veteran's left knee disability is not manifested by 
ankylosis; dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint; 
symptomatic removal of semilunar cartilage resulting in 
additional disability; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee operation with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5262 (2008).  

2.  The criteria for an initial rating in excess of 10 
percent for instability of the recurrent subluxation of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5257 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Regarding the evidence and information necessary to 
substantiate the Veteran's increased rating claim, the Board 
notes that section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

The Board notes that, in November 2004, the Veteran filed a 
claim for an increased rating for his service-connected left 
knee disability.  At such time, the Veteran was only service-
connected for residuals of a left knee operation with 
degenerative changes.  In the June 2005 rating decision, 
service connection was granted for recurrent subluxation of 
the left knee and an initial 10 percent rating was assigned, 
effective November 4, 2004.  The Court has held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the Veteran's claim for an increased rating for 
residuals of a left knee operation with degenerative changes, 
a November 2004 letter, sent prior to the initial unfavorable 
AOJ decision issued in June 2005, advised the Veteran of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  
Additional letters were sent to the Veteran in March 2006 and 
February 2009.  Such letters further advised him of his and 
VA's respective responsibilities for obtaining evidence as 
well as the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  Moreover, relevant to the evidence 
and information necessary to substantiate the Veteran's claim 
for an increased rating for residuals of a left knee 
operation with degenerative changes, the February 2009 letter 
complied with the requirements articulated in Vazquez-Flores, 
supra, to include providing him with the Diagnostic Codes 
under which such knee disability is evaluated.   

While the March 2006 and February 2009 letters were issued 
after the initial rating decision in June 2005, the United 
States Court of Appeals for the Federal Circuit has held that 
VA could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the March 2006 and 
February 2009 VCAA letters were issued, the Veteran's claim 
was readjudicated in the June 2009 supplemental statement of 
the case.  Therefore, any defect with respect to the timing 
of the VCAA notice has been cured.

All that the VCAA requires is that the duty to notify be 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102.  Therefore, based on the foregoing, the 
Board finds that VA has satisfied its duty to notify the 
Veteran. 

Relevant to the duty to assist, the Veteran's service 
treatment records, VA treatment records, and private medical 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, the Veteran was 
provided with VA examinations in March 2005 and March 2009 in 
order to adjudicate his pending claims.  Neither the Veteran 
nor his representative have argued that the examinations are 
inadequate for rating purposes or are deficient in any other 
manner.  

The Board notes, however, that in the December 2008 remand, 
the examiner was directed to specifically note: (a) whether 
the Veteran demonstrates favorable ankylosis of the left knee 
in full extension, in slight flexion between 0 degrees and 10 
degrees, in flexion between 10 degrees and 45 degrees, or 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more under 38 C.F.R. § 4.71a, Diagnostic Code 5256; (b) 
whether the Veteran demonstrates moderate or severe recurrent 
subluxation or lateral instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257; (c) whether the Veteran demonstrates 
semilunar, dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint under 
38 C.F.R. § 4.71a, Diagnostic Code 5258; and (d) whether the 
Veteran demonstrates malunion of the tibia and fibula with 
moderate or marked knee or ankle disability, or nonunion of 
the tibia and fibula, with loose motion, requiring a brace 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

While the examiner did not specifically address these 
questions, the examination report contains sufficient detail 
regarding the severity of the Veteran's left knee 
disabilities with respect to such symptomatology so that it 
is adequate for rating purposes.  Therefore, to the extent 
that the March 2009 VA examination did not fully comply with 
the Board's December 2008 remand orders, the Board finds that 
there was substantially compliance with such orders so that 
no prejudice resulted to the Veteran.  See Dyment, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  Such provides a 10 percent rating for malunion of 
the tibia and fibula with a slight knee or ankle disability.  
A 20 percent rating is assigned for malunion of the tibia and 
fibula with a moderate knee or ankle disability.  A 30 
percent rating is assigned for malunion of the tibia and 
fibula with a marked knee or ankle disability.  A 40 percent 
rating is assigned for nonunion of the tibia and fibula with 
loose motion, requiring a brace. 

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a Veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Code 5257) a separate 10 percent rating may be assigned where 
some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  

The evidence of record includes VA examination reports, VA 
treatment records, and private medical records.

At his March 2005 VA examination, the Veteran reported that 
he had frequent giving away of his left knee and had fallen 
five to six times in the prior year.  He also reported 
locking of the knee and stated that it was always swollen.  
Upon physical examination of the Veteran's left knee, there 
was mild swelling, but no erythema or increased warmth.  
Anterior and posterior drawer test was negative.  There was 
no obvious patholaxity of his left knee.  Following 
repetitive movement with both knees, the Veteran had 
increased pain and fatigability, but no change in range of 
motion.  Range of motion was left knee with full extension to 
zero degrees and flexion to 108 degrees.  It was noted that 
the Veteran experienced a great deal of pain on range of 
motion testing.  Following repetitive movement, the Veteran 
had an increase in pain and a mild decrease in range of 
motion.  The Veteran was noted to use a cane.  The examiner 
diagnosed injury of the left knee with multiple surgeries 
with chronic pain, frequent subluxation, and decreased 
function. 

A March 2006 VA treatment record reflects that the Veteran 
had been falling a lot of the prior one to two years.  He 
indicated the he fell when he gets up or when he is walking 
when his left knee, then his right knee, goes out.  

At an August 2006 VA examination, conducted for the purposes 
of evaluating his right knee disability, the Veteran had left 
knee extension to zero degrees and flexion to 110 degrees 
with pain.  Upon repetition, there was increased pain, but no 
decrease in range of motion.  McMurray's test was negative 
bilaterally.

A November 2007 private medical record from Dr. Pierron 
reflects that the Veteran's left knee showed arthritic 
changes.  It was noted that the Veteran had been using a 
brace. 

At the March 2009 VA examination, the Veteran reported that 
he underwent a left knee repair in 1965 and a left knee 
arthroscopy in 1997.  He complained of giving way, 
instability, pain, and weakness, but denied deformity, 
incoordination, and decreased speed of joint motion.  The 
Veteran reported that he experienced daily or more often 
episodes of dislocation or subluxation.  He also indicated 
that he had locking episodes one to three times a month.  The 
Veteran reported swelling and constant effusion.  He stated 
that he had moderate flare-ups of joint disease weekly 
lasting one to two days.  There were no constitutional 
symptoms of arthritis.  The Veteran used a cane to walk.  

Upon physical examination, the Veteran had an antalgic gait.  
He was noted to have pain and weakness on rest.  There was 
crepitation, clicks or snaps, and grinding.  There was no 
instability, patellar or meniscus abnormality, abnormal 
tendons or bursae, or any other knee abnormality.  Upon range 
of motion testing, the Veteran had extension to zero degrees 
and flexion to 90 degrees with pain.  The examiner indicated 
that he was unable to test whether there was additional 
limitations after repetitive motion due to pain.  There was 
no joint ankylosis.  X-rays revealed mild left knee 
degenerative joint disease without significant change.  The 
diagnosis was mild left knee degenerative joint disease.  

As will be discussed below, the Veteran has been service-
connected for separate manifestations of his left knee 
disability.  Specifically, he was originally service-
connected for residuals of a left knee operation with 
degenerative arthritis, evaluated under Diagnostic Code 5003-
5262.  He later developed recurrent subluxation of the left 
knee and such was subsequently service-connected and 
evaluated under Diagnostic Code 5003-5257.

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that degenerative arthritis under 
Diagnostic Code 5003 is the service-connected disorder and 
that impairment of the tibia and fibula under Diagnostic Code 
5262 and recurrent subluxation under Diagnostic Code 5257 are 
residual conditions.  

Therefore, as the manifestations of the Veteran's 
degenerative arthritis, namely impairment of the tibia and 
fibula and recurrent subluxation, are evaluated under 
separate diagnostic codes, the Board has divided the 
discussion of each disability into distinct sections.  

Residuals of a Left Knee Operation with Degenerative Changes

The Veteran's residuals of a left knee operation with 
degenerative changes is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5262.  The Veteran contends that he is entitled to 
an increased rating because such disability is getting worse.  
Therefore, he argues that a rating in excess of 10 percent is 
warranted for his residuals of a left knee operation with 
degenerative changes.

The Veteran's residuals of a left knee operation with 
degenerative changes is manifested by X-ray evidence of 
degenerative joint disease; pain on range of motion with 
flexion limited to no more than 90 degrees and full extension 
to zero degrees; and painful movement, fatigability, 
weakness, and flare-ups, without evidence of malunion or 
nonunion of the tibia and fibula or left ankle impairment 
related to the left knee disability, resulting in no more 
than slight knee impairment.  As the Veteran's residuals of a 
left knee operation with degenerative changes does not result 
in compensable loss of flexion or extension, he has been 
assigned a 10 percent evaluation based on slight knee 
impairment in the form of arthritis and painful, limited 
motion.  

In this regard, the Board finds that the Veteran is not 
entitled to a separate or higher rating under Diagnostic Code 
5260 pertinent to limitation of flexion.  Under such 
Diagnostic Code, a higher evaluation of 20 percent is not 
warranted unless flexion is limited to 30 degrees.  As there 
is no evidence that the Veteran experiences this level of 
limitation of flexion as such is limited, at most, to 90 
degrees, even when taking into account his additional 
symptoms of painful movement, fatigability, weakness, and 
flare-ups, he is not entitled to an increased rating under 
Diagnostic Code 5260.  See DeLuca, supra.

The Board has also considered whether the Veteran is entitled 
to a separate or higher rating under Diagnostic Code 5261 
pertinent to limitation of extension.  However, the Board 
finds that the Veteran does not meet such criteria.  
Specifically, under such Diagnostic Code, extension must be 
limited to, at least, 10 degrees in order to warrant a 
compensable evaluation.  Upon a review of the evidence, the 
Board finds that the Veteran's residuals of a left knee 
operation with degenerative changes is manifested by full 
extension to zero degrees, even when taking into account his 
additional symptoms of painful movement, fatigability, 
weakness, and flare-ups.  See DeLuca, supra.  As such, the 
evidence does not support a higher or separate rating under 
Diagnostic Code 5261.   

Regarding Diagnostic Code 5262, pertinent to impairment of 
tibia and fibula, under which the Veteran's residuals of a 
left knee operation with degenerative changes has been rated 
in part, the Board finds that he is not entitled to a rating 
in excess of 10 percent.  In this regard, the Board notes 
that such criteria requires malunion or nonunion of the tibia 
and fibula; however, the evidence fails to demonstrate such 
symptomatology.  Moreover, there is no evidence of left ankle 
impairment related to the Veteran's left knee disability.  
Additionally, the Board finds that the Veteran's residuals of 
a left knee operation with degenerative changes results in no 
more than slight impairment in the form of arthritis and 
painful, limited motion, which is compensated in the 10 
percent rating already assigned under Diagnostic Code 5003-
5262.  There is no other symptomatology which would warrant a 
higher or separate rating under Diagnostic Code 5262.   

As will be discussed in the succeeding section, the Veteran 
has already been assigned a separate 10 percent rating under 
Diagnostic Code 5257 for his recurrent subluxation of the 
left knee pursuant to VAOPGCPREC 9-98.  The propriety of this 
assigned rating will be examined in the next section.

Recurrent Subluxation of the Left Knee

The Veteran's recurrent subluxation of the left knee is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003-5257.  The Veteran 
contends that he is entitled to an increased rating because 
such disability is getting worse.  Therefore, he argues that 
a rating in excess of 10 percent is warranted for his 
recurrent subluxation of the left knee.

As an initial matter, the Board notes that there is X-ray 
evidence of degenerative joint disease of the left knee, 
which results in painful, albeit noncompensable, limitation 
of motion and, as such, Diagnostic Code 5003 is for 
consideration.  However, such manifestations of the Veteran's 
left knee disability are contemplated in the 10 percent 
rating already assigned for his residuals of a left knee 
operation with degenerative changes.  Therefore, to assign a 
separate or higher rating for his recurrent subluxation of 
the left knee based on such symptomatology would doubly 
compensate the Veteran for the same symptoms already 
considered and violate the rule against pyramiding.  See 
38 C.F.R. § 4.14; Esteban, supra.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

The Board finds that the Veteran's recurrent subluxation of 
the left knee is manifested by subjective complaints of 
frequent giving away, swelling, effusion, instability, and 
episodes of locking, dislocation, and subluxation, with 
crepitation, clicks or snaps, and grinding, without objective 
evidence of instability, patellar or meniscus abnormality, or 
tendon or bursae abnormality, resulting in no more than 
slight subluxation.  In order to warrant a higher evaluation 
under Diagnostic Code 5257, there must be at least moderate 
recurrent subluxation or lateral instability.  In the absence 
of moderate impairment, the Board finds that the Veteran is 
not entitled to a rating in excess of 10 percent for his 
right knee instability under such Diagnostic Code.  

In this regard, the Board observes that the Veteran has 
reported frequent giving away of his left knee, resulting in 
numerous falls.  He also reported locking and swelling of the 
knee.  However, upon physical examination at the March 2005 
VA examination, the anterior and posterior drawer tests were 
negative and there was no obvious patholaxity of the left 
knee. Additionally, at the March 2009 VA examination, upon 
objective evaluation, there was no instability, patellar or 
meniscus abnormality, or tendon or bursae abnormality.  
Therefore, while the Veteran has subjectively reported 
frequent subluxation with episodes of locking and dislocation 
resulting in numerous falls, the objective evidence of record 
fails to demonstrate instability or subluxation resulting in 
more than slight impairment.  Therefore, the Board finds that 
a rating in excess of 10 percent under Diagnostic Code 5257 
for recurrent subluxation of the left knee is not warranted. 

Other Considerations

The record reflects that the Veteran underwent a left knee 
repair in 1965 and a left knee arthroscopy in 1997.  As such, 
the Board has considered whether the Veteran is entitled to a 
higher or separate rating for his left knee under Diagnostic 
Codes relevant to removal or dislocation of semilunar 
cartilage.

38 C.F.R. § 4.71a, Diagnostic Code 5259 provides for the 
assignment of a maximum 10 percent rating based on 
symptomatic removal of the semilunar cartilage.  The Board 
acknowledges the Veteran's left knee to be symptomatic; 
however, such symptoms of painful, limited motion are 
included in his current 10 percent rating assigned under 
Diagnostic Code 5003-5262 and his symptom of slight 
subluxation is contemplated by his separate 10 percent rating 
under Diagnostic Code 5003-5257.  Moreover, pursuant to 
VAOPGCPREC 9-98, limitation of motion is contemplated in 
Diagnostic Code 5259, pertinent to the removal of the 
semilunar cartilage or meniscus.  The opinion finds that such 
removal may resolve restriction of movement caused by tears 
and displacements of the menisci; however, the procedure may 
result in complications such as reflex sympathetic dystrophy, 
which can produce loss of motion.  Therefore, the opinion 
states that limitation of motion is a relevant consideration 
under Diagnostic Code 5259.  As such, to assign a separate 10 
percent rating under Diagnostic Code 5259 would thus doubly 
compensate the Veteran for the same symptoms already 
considered and violate the rule against pyramiding.  See 
38 C.F.R. § 4.14; Esteban, supra.

The Rating Schedule also provides that dislocation of 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  In 
this regard, the Board notes that the objective evidence of 
record fails to show dislocation of semilunar cartilage.  
Specifically, at the Veteran's March 2009 VA examination, 
there was no abnormality of the meniscus on physical 
evaluation.  Additionally, to the extent that the Veteran has 
reported subjective complaints of episodes of locking, pain, 
and effusion, such are contemplated in his 10 percent ratings 
under Diagnostic Code 5003-5262 for painful motion and 
Diagnostic Code 5003-5257 for slight subluxation.  Therefore, 
the Board finds that the Veteran is not entitled to a higher 
or separate rating under Diagnostic Code 5258.

Additionally, as the evidence of record fails to demonstrate 
ankylosis or genu recurvatum, the Veteran is not entitled to 
an increased or separate rating under Diagnostic Codes 5256 
or 5263, respectively.  

The Board has considered whether staged ratings under 
Fenderson and Hart, supra, are appropriate for the Veteran's 
service-connected left knee disabilities; however, the Board 
finds that his symptomatology has been stable throughout the 
appeal period.  Therefore, assigning staged ratings for such 
disabilities is not warranted.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran has alleged 
that his left knee disabilities interfere with his 
employability.  Specifically, the record shows that the 
Veteran is employed as a security guard and he has reported 
that his left knee disabilities interfere with such work. 

However, the Board finds no evidence that the Veteran's 
service-connected left knee disabilities present such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the Veteran's service-connected left knee 
disabilities, either singularly or jointly, do not result in 
a marked functional impairment in any way or to a degree 
other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claims for increased 
ratings for his left knee disabilities.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claims must be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

  
ORDER

A rating in excess of 10 percent for residuals of a left knee 
operation with degenerative changes is denied.  

An initial rating in excess of 10 percent for recurrent 
subluxation of the left knee is denied.


REMAND

The Board finds that the issue of entitlement to a higher 
initial rating for degenerative disc disease of the lumbar 
spine must be remanded for further development.  In this 
regard, the Board finds that another VA examination is 
necessary in order to determine whether the Veteran's 
service-connected back disability has neurological 
manifestations.  Specifically, the Veteran has contended that 
he experiences pain radiating down into both lower 
extremities.

A March 1999 CT of the lumbar spine revealed degenerative 
facet changes, especially at L4-5 and L5-S1, with associated 
mild deformity of the nerve root sleeves at L5.  
Additionally, at the Veteran's May 2005 VA examination, 
degenerative disc disease was diagnosed and, upon physical 
examination, he had decreased sensation to light touch of his 
legs bilaterally from his thighs to his feet.

A January 2007 CT of the abdomen and pelvis reflected a 
bilateral L5 pars defect.  A March 2007 MRI of the lumbar 
spine revealed right paracentral and right foraminal small 
annular bulge L2-L3 without disc protrusion or spinal 
stenosis; minimal broad-based central annular bulge L3-L4 and 
L4-L5 without disc protrusion, spinal stenosis, or neural 
foraminal compromise; anterolisthesis of L5 on S1 with 
intervertebral disc space narrowing, does desiccation, and 
vacuum disc phenomenon causing bilateral osseous neural 
foraminal compromise; and modic type I endplate degenerative 
change present at L5-S1.  A November 2007 statement from Dr. 
Pierron reflects that the Veteran reported sensory and motor 
changes and the loss of control of the right foot related to 
his back disability.  Dr. Pierron further indicated that, in 
regard to the March 2007 MRI results, such affected the low 
part of the lumbar spine and the nerve roots going down the 
leg could be trapped as they become between the worn joints.  

At the March 2009 VA examination, the Veteran reported leg or 
foot weakness and the examiner indicated that such symptoms 
were unrelated to the claimed disability, but did not offer 
any rationale.  Additionally, portions of the motor and 
sensory examinations were not completed as the Veteran was 
unable to sit on the examination table or cross his legs to 
check his reflexes.  Motor strength was based on his ability 
to stand up and get out of the chair without assistance.  
Additionally, the examiner only reported the 2007 diagnostic 
tests results without conducting any additional testing.

While the March 2009 VA examiner indicated that the Veteran's 
neurological complaints were unrelated to his back 
disability, no rationale was provided.  Moreover, the opinion 
may have been based on an incomplete examination, to include 
the lack of additional diagnostic testing.  Therefore, in 
light of the Veteran's subjective complaints throughout the 
record and the 2007 diagnostic tests revealing disc bulging, 
disc space narrowing, and neural foraminal compromise, which 
Dr. Pierron indicated could result in nerve root entrapment, 
the Board finds that a remand is necessary in order to afford 
the Veteran an appropriate VA examination so as to determine 
whether his back disability results in neurological 
manifestations.

The Board notes that the RO denied service connection for 
right and left lower extremity radiculopathy in a March 2007 
rating decision.  However, the General Rating Formula for 
Diseases and Injuries of the Spine, under which the Veteran's 
back disability is rated, provides that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  Therefore, 
the Board finds that it may properly consider such claimed 
neurological symptomatology in the evaluation of the 
Veteran's back disability. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine whether his back disability 
results in neurological manifestations.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted, to specifically include 
diagnostic tests, i.e., an MRI, necessary 
in order to determine whether there is 
nerve involvement.  If the Veteran is 
unable, for any reason, to participate in 
any part of the examination, such as 
sensory or motor testing, the examiner is 
requested to so state.  Following a review 
of the claims file, to include all 
diagnostic tests, and in contemplation of 
the Veteran's subjective reports involving 
neurological symptoms in his lower 
extremities, the examiner should identify 
the nature and severity of all current 
neurological manifestations of the 
Veteran's service-connected back 
disability.  If there is neurological 
involvement, but the examiner finds it to 
be unrelated to the Veteran's back 
disability, the examiner should provide a 
supporting rationale.  All opinions 
expressed should be accompanied by 
supporting rationale.  

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraph, the Veteran's initial rating 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


